      Case 1:16-cv-09517-LAK-KHP Document 147 Filed 11/08/18 Page 1 of 2



                                                         ffi
                                                      underberg & kessler rrp




                                                                                PAUL F. KENEALLY, EsQ., PARTNER
                                                                                (s8s) 2s8-2882
                                                                                pkeneally@undcrbergkessler.com


                                                       November 8,2018

VIA ECF & E-MAIL
p ar k e r_ny s d c h a mb e r s@Vy s d, u s c o urts. g ov


Hon. Katharine H. Parker, Esq.
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

          RE:       Daniel Kleebergo Lisa Stein and Audrey Hays v. Lester Eber, et al.
                    Civ. Action No.: 16-cv-9517

Dear Magistrate Judge Parker:

         Pursuant to this Court's Order (Docket #105) granting the Eber Defendants' letter motion
to seal Exhibit E to Document #98 (M. Beyma letter dated November 7,2012), and this Court's
ruling during the November 7,2018 status conference, the Eber Defendants respectfully request
the following Civil Docket entries for this case be modified:

           Docket #98:

           Mr. Brook's letter filed May 25, 2018 at p. 3 and FN 5 references the privileged
document and, therefore, that should be removed/redacted.

                     #135

       Memorandum in Support of Plaintiffs' Second Motion to Compel at pp. 2l-22, the entire
paragraph H regarding the privileged document should be removedhedacted.

           Docket #138

           Mr. Brook's letter filed October 30, 2018 at p.2, second full paragraph under section                  1,
 againreferences the privileged document and should be removed/redacted.
Hon.Case 1:16-cv-09517-LAK-KHP
    Katharine H. Parker        Document 147 Filed 11/08/18 Page 2 of 2
November 8,20i8
I'}age l2
                                          m
                                     underberg & kessler rrp




      Enclosed are copies of the above-mentioned documents for your review and reference.

      Thank you for your consideration.

                                      V           v



                                      Paul F

PFIVmds
Enclosure

cc:    Brian F. Brook, Esq. (w/out enc. via ECF)
       Robert Calihan, Esq. (w/out enc. via ECF)
       Michael J. Adams, Esq. (w/out enc. via ECF)
